TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00706-CV



                      Damian Mandola and Trina Mandola, Appellants

                                               v.

                     DuchMandola, Ltd. n/k/a Duchman, Ltd., Appellee


     FROM THE DISTRICT COURT OF HAYS COUNTY, 428TH JUDICIAL DISTRICT
         NO. 11-1142, HONORABLE WILLIAM HENRY, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties have filed a joint motion to dismiss the appeal. We grant the motion and

dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                                    ____________________________________

                                                    David Puryear, Justice

Before Justices Puryear, Henson and Goodwin

Dismissed on Joint Motion

Filed: April 18, 2012